Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 19 of the instant disclosure recited “It has now been found that seeding of a cell with materials that react with carbon dioxide, i.e. "a carbon dioxide scrubbing agent" (also referred to herein as a "carbon dioxie helps to improve cell-performance and life”.
Appropriate correction is required.
Claim Objection 
Claims 2-20 are objected to because of the following informalities:  "Claim" which is not a proper noun, should be changed to "claim".  Appropriate correction is required.
	Claim 5 recites “whereinthe…”, which should be corrected to “wherein the…”.
	Claim 16 recites “...the carbon dioxide scrubbing agent a basic…” which should be corrected to “...the carbon dioxide scrubbing agent comprising a basic…”
Claim interpretation
Claims 1-20 recites a carbon dioxide scrubbing agent. The instant disclosure teaches:

    PNG
    media_image1.png
    971
    918
    media_image1.png
    Greyscale

It appears any compound of paragraph 20 will inherently be a scrubbing agent as there is no other recitation of other compounds that enable the scrubbing agent. Therefore, any battery that comprises one of the materials of P20 (i.e. in electrolyte/cathode/anode/tab/pad) will inherently be a scrubbing agent. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
	 This interpretation follows with claims 6 and 18 which recite “…the hygroscopic material increases access of the carbon dioxide scrubbing agent to water”, where as long as a compound of P20 is present, and a compound of P21 is present, the hygroscopic material will increase access of the carbon dioxide scrubbing agent to water. 
Claim 7 recites an “air diffusion pad”. It is unclear where the air diffusion pad is relative to battery. It appears based on the instant disclosure the air diffusion pad could be meant to be interpreted as either the cellulose air diffusion layer 32 or the porous diffusion layer 57 (P22). Therefore, an “air diffusion pad” is interpreted as any diffusion layer. 
	Claim 15 recites “a tab adhesive”. It is unclear what is meant by a tab and the disclosure provides no further understanding of whether the tab is a temporary structure that seals the battery from air prior to use, an electrode terminal, a part of the packaging where the chamber is sealed that extends outward and is sealed by the adhesive. Any of these understandings of a tab will be used to interpret the claim. It is unclear what or how the scrubbing agent can be used in the adhesive as neither a tab or adhesive are claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the tab adhesive and the packing or zinc-air electrode. It is unclear what is meant by a tab adhesive or where the tab, adhesive, or tab adhesive are relative to the claimed packaging and battery. The disclosure provides no further details or understanding. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckle et al. (US 2006/0115724).
Regarding claim 1 and claim 2, Buckle teaches a zinc-air battery comprising an air cathode, a zinc anode, an electrolyte, and a housing (P28), wherein the zinc-air battery comprises a carbon dioxide scrubbing agent, or a basic hydroxide salt (P45). 
	Buckle is silent in teaching that the hydroxide salt is a carbon dioxide scrubbing agent; however, the instant disclosure teaches the carbon dioxide scrubbing agents include hydroxide In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
	Regarding claim 3, Buckle teaches the carbon dioxide scrubbing agent comprises potassium hydroxide (P45). 
Regarding claim 4, Buckle teaches the carbon dioxide scrubbing agent is combined with a hygroscopic material, or a gelling agent/gallant material such as carboxymethyl cellulose (CMC) (P45-46). 
Regarding claim 5, Buckle teaches the hygroscopic material comprises carboxymethyl cellulose (CMC) (P45-46). 
Regarding claim 6, Buckle teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose and therefore, the hygroscopic material increases access of the carbon dioxide scrubbing agent to water. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 12, Buckle teaches the carbon dioxide scrubbing agent is dissolved in the electrolyte, or the potassium hydroxide is dissolved in the electrolyte aqueous solution forming aqueous potassium hydroxide (P45. 46). 
Regarding claim 13, Buckle teaches the carbon dioxide scrubbing agent, or KOH is mixed into the zinc electrode (P45-46). 
Regarding claim 14, Buckle teaches a packaging for a zinc-air battery and the packaging comprises a chamber, or cell formed by anode and cathode casing (P44) configured to contain the zinc-air battery during storage, or stores the zinc-air battery (P43-45; Fig. 1) and the chamber comprises a carbon dioxide scrubbing agent or a basic hydroxide salt (P45). 
	Buckle is silent in teaching that the hydroxide salt is a carbon dioxide scrubbing agent; however, the instant disclosure teaches the carbon dioxide scrubbing agents include hydroxide salt such as potassium hydroxide (P20). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 16, Buckle teaches carbon dioxide scrubbing agent as a basic hydroxide salt (P45). Buckle is silent in teaching that the hydroxide salt is a carbon dioxide scrubbing agent; however, the instant disclosure teaches the carbon dioxide scrubbing agents include hydroxide salt such as potassium hydroxide (P20). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 17, Buckle teaches the carbon dioxide scrubbing agent comprises potassium hydroxide (P45). 
Regarding claim 18, Buckle teaches the carbon dioxide scrubbing agent is combined with a hygroscopic material, or a gelling agent/gallant material such as carboxymethyl cellulose (CMC) (P45-46). 
Regarding claim 19, Buckle teaches the hygroscopic material comprises carboxymethyl cellulose (CMC) (P45-46). 
Regarding claim 20, Buckle teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheiky (US 5,432,022). 
Regarding claim 1, Cheiky teaches zinc-air battery comprising an air cathode, a zinc anode, an electrolyte, and a housing (Col. 1 [29-32]; Col. 5 [30-50]; Fig. 3), wherein the zinc-air battery comprises a carbon dioxide scrubbing agent, or a plurality of carbon dioxide scrubbing agents, or materials capable of absorbing CO2 (Col. 2 [64-68]) and of carbon dioxide scrubbing agents such as potassium hydroxide (Col. 5-6 [66-20]).
Although Cheiky is silent in teaching that the hydroxide salt is a carbon dioxide scrubbing agent the instant disclosure teaches the carbon dioxide scrubbing agents include hydroxide salt such as potassium hydroxide (P20). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
	Regarding claim 2, Cheiky teaches the carbon dioxide scrubbing agent comprises a basic hydroxide salt, potassium hydroxide (Col. 3 [51-54]; Col. 5-6 [66-2])
Regarding claim 3, Cheiky teaches the carbon dioxide scrubbing agent comprises calcium hydroxide (Col. 3 [51-54]) and potassium hydroxide (Col. 5-6 [66-2]).
Regarding claim 4, Cheiky teaches one of the carbon dioxide scrubbing agent is combined with a hygroscopic material (Col. 6 [11-19]). 
Regarding claim 5, Cheiky teaches the hygroscopic material is CMC (Col. 6 [11-19]). 
Regarding claim 6, Cheiky teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose (Col. 6 [11-19]) and therefore, the hygroscopic material increases access of the carbon dioxide scrubbing agent to water. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
claim 7, Cheiky teaches an air-diffusion pad, or air permeable current collector and the air diffusion pad comprises the carbon dioxide scrubbing agent, or the air permeable current collector comprises a top coat coating of the carbon dioxide scrubbing agent (Col. 3-4 [61-8]). 
Regarding claim 8, Cheiky teaches an interior surface of the housing comprises a coating of the carbon dioxide scrubbing agent, or the collector, which forms an interior surface of the housing comprises the carbon dioxide scrubbing agent (Col. 3-4 [61-8]).
Regarding claim 9, Cheiky teaches an air reservoir, or air chamber 30 defined by the housing, or container 42 and an air diffusion layer, or air permeable current collector 12m and the carbon dioxide scrubbing agent 18 is deposited on a surface of the air reservoir as a film (Col. 3-4 [61-8]; Fig. 1-2).
Regarding claim 10, Cheiky teaches the carbon dioxide scrubbing agent is embedded on a surface of the air cathode (Col 4 [1-4]; Col. 6 [4-16]). 
Regarding claim 11, Cheiky teaches the air cathode comprises the carbon dioxide scrubbing agent (Col 4 [1-4]; Col. 6 [4-16]). 
Regarding claim 12, Cheiky teaches one of the carbon dioxide scrubbing agents is mixed into the electrolyte, or potassium hydroxide is mixed into the electrolyte (Col. 5-6 [66-2]). Although Cheiky is silent in teaching that the hydroxide salt is a carbon dioxide scrubbing agent the instant disclosure teaches the carbon dioxide scrubbing agents include hydroxide salt such as potassium hydroxide (P20). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 13, Cheiky teaches one of the carbon dioxide scrubbing agents is mixed/coated into the zinc anode, or potassium hydroxide is mixed into the electrolyte (Col. 5-6 [66-2]) which flows and is in the anode, or anode separator (Col. 5-6). 
Regarding claim 14, Cheiky teaches packaging for a zinc-air battery, wherein the packing comprises a chamber, or container 32 comprising a carbon dioxide scrubbing agent, and the chamber is configured to contain the zinc air battery during storage (Col. 2 [64-68]; Fig. 3).
wherein the zinc-air battery comprises a carbon dioxide scrubbing agent, or a plurality of carbon dioxide scrubbing agents, or materials capable of absorbing CO2 (Col. 2 [64-68]) and of carbon dioxide scrubbing agents such as potassium hydroxide (Col. 5-6 [66-20]).
Although Cheiky is silent in teaching that the hydroxide salt is a carbon dioxide scrubbing agent the instant disclosure teaches the carbon dioxide scrubbing agents include hydroxide salt such as potassium hydroxide (P20). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 16, Cheiky teaches the carbon dioxide scrubbing agent comprises a basic hydroxide salt, potassium hydroxide (Col. 3 [51-54]; Col. 5-6 [66-2])
Regarding claim 17, Cheiky teaches the carbon dioxide scrubbing agent comprises calcium hydroxide (Col. 3 [51-54]) and potassium hydroxide (Col. 5-6 [66-2]).
Regarding claim 18, Cheiky teaches one of the carbon dioxide scrubbing agent is combined with a hygroscopic material (Col. 6 [11-19]). 
Regarding claim 19, Cheiky teaches the hygroscopic material is CMC (Col. 6 [11-19]). 
Regarding claim 20, Cheiky teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose (Col. 6 [11-19]) and therefore, the hygroscopic material increases access of the carbon dioxide scrubbing agent to water. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheiky as applied to at least claim 14 above, and further in view of Gauthier et al. (US 2004/0129717).
Regarding claim 15, Cheiky teaches the battery of claim 14, the rejection of which is incorporated herein in its entirety. Cheiky is silent in teaching the zinc-air battery has a tab adhesive comprising the carbon dioxide scrubbing agent. Cheiky teaches that carbon dioxide scrubbing agents prevent carbon dioxide from getting into the battery from the air and it is important to protect the battery as it degrades the cell (Col. 2-3)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover the air entry ports of the battery of Cheiky with an adhesive and tab, as taught by Gauthier to prevent the exposure of the cell to air. Furthermore, it would be obvious to one of ordinary skill in the art to incorporate the carbon dioxide scrubbers of Cheiky into the adhesive to further limit the carbon dioxide exposure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Amanda Rosenbaum/            Examiner, Art Unit 1729   

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729